Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2. Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20130119773) in view of Cheng(US 7622891).
With regard to claim 1, Davis  (Fig. 10, Fig. 12, Fig 10 describes the dual coil system and Fig. 12 describes dual primary coils, they belong to one embodiment) teaches a power transmission apparatus for transmitting power to a power reception coil  ( e.g., 1002a, Fig. 10) without contact, the power transmission apparatus comprising:
a first power transmission coil ( e.g., 1201a, Fig. 12) having a first planar shape ( see Fig. 12, 1201a is planar) ; and a second power transmission coil  ( e.g., 1201b, Fig. 12) having a second planar shape ( see Fig. 12, 1201b is planar), arranged outside the first power transmission coil ( e.g., 1201a, Fig. 12), wherein the first power transmission coil ( e.g., 1201a, Fig. 12)  and the second power transmission coil (e.g., 1201b, Fig. 12) electrically connected so as to cause a common current to flow ( [0087] 1201a and 1201b can have a series connection, which will generate a common current), so that an alternating magnetic field is formed between the opening of the first power transmission coil and the opening of the second power transmission 
Davis does not teach the second power transmission coil has an opening with a diameter greater than that a diameter of an opening of the first power transmission coil in a direction of a line of intersection on which a first plane including a coil plane of the first power transmission coil and a second plane including a coil plane of the second power transmission coil intersect with each other:
However, Cheng teaches that the second power transmission coil ( see 703_1, Examiner labeled Fig. 7c of Cheng)  has an opening with a diameter( T2m, Fig. 7c) greater than that ( T1m, Fig. 7c)of an opening of the first power transmission coil ( 704_1, Fig. 7c) in a direction of a line of intersection on which a plane including a coil plane of the first power transmission coil and a plane including a coil plane of the second power transmission coil intersect with each other ( intersection, Fig. 7c) ( see in the intersection direction, T1m<T2m, Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Davis, to  configure the second power transmission coil has an opening with a diameter greater than that of an opening of the first power transmission coil in a direction of a line of intersection on which a plane including a coil plane of the first power transmission coil and a plane including a coil plane of the second power transmission coil intersect with each other, as taught by Cheng in order to select the shape and dimension of the power transmission coil to suit for different receiver device, 
Further, absent any criticality, the size of the opening of the second power transmission coil being greater than  the size of the opening of the first transmission coil is only considered to be obvious modification of the size of the opening of the second power transmission coil of Davis as the courts have held where the only difference between the prior art and the claims 

    PNG
    media_image1.png
    335
    437
    media_image1.png
    Greyscale

With regard to claim 2, the combination of Davis ( embodiment in Fig. 12) and Cheng teaches all the limitations of claim 1.
The embodiment of Davis in Fig. 12 does not teach  the second power transmission coil includes a first sub coil and a second sub coil that are arranged in a same plane.
However, the embodiment of Davis in Fig. 15 teaches the second power transmission coil includes a first sub coil and a second sub coil that are arranged in a same plane ( e.g., B1-2 at the same plane, Fig. 15 ( Note: A can be the first power transmission coil and B can be the second power transmission coil).

With regard to claim 3, the combination of Davis and Cheng teaches all the limitations of claim 1, and Davis further teaches  the first and second power transmission coils each have a rotationally symmetrical shape ( e.g., 1201a, 1201b, Fig. 12 is rotationally symmetrical shape); and a straight line ( center connection between 1201a , 1201b, Fig. 12) connecting centers of rotation of the first and second power transmission coils is arranged perpendicular to the direction of the line of intersection ( intersection between 1201a, 1201b, Fig. 12) 

3. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20130119773) in further view of Davison (US 20150326061).
With regard to claim 4, Davis teaches a power transmission apparatus for transmitting power to a power reception coil a power reception coil  ( e.g., 218, Fig. 2) without contact, the power transmission apparatus comprising:
a first power transmission coil ( e.g., 1201a, Fig. 12) having a first planar shape ( see Fig. 12, 1201a is planar), arranged so that a coil plane of the first power transmission coil lies in a first plane ( plane of 1201a, Fig. 12) ; and
a second power transmission coil  ( e.g., 1201b, Fig. 12) having a second planar shape, arranged outside the first power transmission coil ( e.g., 1201a, Fig. 12) , wherein
and the first power transmission coil ( e.g., 1201a, Fig. 12)  and the second power transmission coil (e.g., 1201b, Fig. 12) electrically connected so as to cause a common current to flow ( 
 Davis does not teach a second power transmission coil having a second planar shape, placed outside the first power transmission coil so that a coil plane of the second power transmission coil thereof lies in a second plane that forms an angle ϕ (0°<ϕ<180°) with respect to the first plane.
However, Davison  teaches a second power transmission coil placed outside the first power transmission coil so that a coil plane of the second power transmission coil thereof lies in a second plane that forms an angle ϕ (0°<ϕ<180°)  with respect to the first plane ( see any coil of 220 in Fig. 2A, any two adjacent 220s lie outsides the others and the plane of the two adjacent 220s forms an angle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Davis, to configure a second power transmission coil to be  placed outside the first power transmission coil so that a coil plane of the second power transmission coil thereof lies in a second plane that forms an angle ϕ (0°<ϕ<180°) with respect to the first plane, as taught by Davision, in order to cover different shape of charging area, charge the receiver from different orientation to improve the power transfer efficiency.

4. Claims 5-6 are  rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20130119773) and  Davison (US 20150326061) in further view of Cheng(US 7622891).
With regard to claim 5, the combination of Davis and Davison teaches all the limitations of claim 4 but not the opening of the second power transmission coil has a diameter greater than a diameter of the opening of the first power transmission coil in a direction of a line of 
However, Cheng teaches that the second power transmission coil ( see 703_1, Examiner labeled Fig. 7c of Cheng)  has an opening with a diameter( T2m, Fig. 7c) greater than that ( T1m, Fig. 7c)a diameter of the opening of the first power transmission coil ( 704_1, Fig. 7c) in a direction of a line of intersection on which the first plane including a coil plane of the first power transmission coil and a second plane including a coil plane of the second power transmission coil intersect with each other ( intersection, Fig. 7c) ( see in the intersection direction, T1m<T2m, Fig. 7c).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of claim 5, to configure  the opening of the second power transmission coil to have a diameter greater than a diameter of the opening of the first power transmission coil in a direction of a line of intersection on which the first plane including the coil plane of the first power transmission coil and the second plane including the coil plane of the second power transmission coil intersect with each other, as taught by Cheng in order to select the shape and dimension of the power transmission coil to suit for different receiver device, 
Further, absent any criticality, the size of the opening of the second power transmission coil being greater than  the size of the opening of the first transmission coil is only considered to be obvious modification of the size of the opening of the second power transmission coil of Davis as the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v. TEC Syst., Inc., 725 F.2d 
With regard to claim 6, the combination of Davis ( embodiment in Fig. 12), Davison and Cheng teaches all the limitations of claim 5.
The embodiment of Davis in Fig. 12 does not teach  the second power transmission coil includes a first sub coil and a second sub coil that are arranged in a same plane.
However, the embodiment of Davis in Fig. 15 teaches the second power transmission coil includes a first sub coil and a second sub coil that are arranged in a same plane ( e.g., B1-2 at the same plane, Fig. 15 ( Note: A can be the first power transmission coil and B can be the second power transmission coil, Fig. 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Claim 5, to configure the second power transmission coil to include a first sub coil and a second sub coil that are arranged in a same plane, as taught by Embodiment in Fig. 15 of Davis, in order to expand the coverage area of the power transmitter, improve the power transfer efficiency and avoid waste of energy in the transfer.

5. Claim  7 is rejected under 35 U.S.C. 103 as being unpatentable over  Partovi  (US20130119928A1)  in view of  Cheng ( US7622891B2) and Davis (US 20130119773)
With regard to claim 7,  Partovi  ( See examiner labeled Fig. 11 of Partovi below) teaches a power transfer system comprising:
a first power transmission coil ( Fig. 11, transmitter coil for phone) having a  first planar shape ( see Fig. 11, the shape of transmitter coil for phone is flat);

the second power transmission coil( Fig. 11, transmitter coil for laptop)  has an opening with a second diameter (T2, Fig. 11) greater than a first diameter ( T1, Fig. 11) of an opening of the first power transmission coil( Fig. 11, transmitter coil for phone) ( see T2 larger than T1, Fig. 11) , and the power reception coil ( Fig. 11, receiver coil for laptop ) has an opening (R2, Fig. 11) with a third diameter intermediate between that of the opening of the first power transmission coil ( T1, Fig. 11) and the second diameter of the opening of the second power transmission coil ( T2, Fig. 11)( see opening of R2 is between T1 and T2, Fig. 11).
Partovi does not teach  the second power transmission coil has an opening with a second diameter greater than that of an opening of the first power transmission coil and the power reception coil  has an opening  with a third diameter intermediate between the first diameter of  the opening of the first power transmission coil and that of the opening of the second power transmission coil , in a direction of a line of intersection on which a first plane including a coil plane of the first power transmission coil and a second plane including a coil plane of the second power transmission coil intersect with each other and the first power transmission coil and the second power transmission coil are electrically connected so as to cause a common current to flow, so that an alternating magnetic field is formed between the opening of the first power transmission coil and the opening of the second power transmission coil.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the card of Partovi, to configure the second power transmission coil to have an opening with a second diameter greater than that of an opening of the first power transmission coil and the power reception coil  has an opening  with a third diameter intermediate between the first diameter of  the opening of the first power transmission coil and that of the opening of the second power transmission coil , in a direction of a line of intersection on which a first plane including a coil plane of the first power transmission coil and a second plane including a coil plane of the second power transmission coil intersect with each other, as taught by Cheng, in order to arrange the power receiver and the power transmitter to satisfy the user’s requirement, improve the user’s experience, and select relative position between the transmitter and receiver to improve power transfer efficiency between. 

 Further Davis teaches  the first power transmission coil ( e.g., 1201a, Fig. 12)  and the second power transmission coil (e.g., 1201b, Fig. 12) electrically connected so as to cause a common current to flow ( [0087] 1201a and 1201b can have a series connection, which will generate a common current), so that an alternating magnetic field is formed between the opening of the first power transmission coil and the opening of the second power transmission coil ( see Fig. 10, see  the alternating magnetic field is formed between the opening of 1001a, 1001b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Partovi and Cheng, to configure the first power transmission coil and the second power transmission coil to be electrically connected so as to cause a common current to flow, so that an alternating magnetic field is formed between the opening of the first power transmission coil and the opening of the second power transmission coil, as taught by Davis, in order to generate strong magnetic field through unparalleled magnetic flux, since the parallel magnetic flux will weak the magnetic field and reduce the magnetic power transfer efficiency.

    PNG
    media_image2.png
    262
    294
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    335
    437
    media_image1.png
    Greyscale

With regard to claim 8, the combination of Partovi, Cheng and Davis ( embodiment in Fig. 12) teaches all the limitations of claim 7
Partovi does not teach  the second power transmission coil includes a first sub coil and a second sub coil that are arranged in a same plane.
However, the embodiment of Davis in Fig. 15 teaches the second power transmission coil includes a first sub coil and a second sub coil that are arranged in a same plane ( e.g., B 1-2 at the same plane, Fig. 15).
.

6. Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Partovi (US20130119928A1) , Cheng (US7622891B2)  and Davis (US 20130119773) in further view of  Davison (US 20150326061).
With regard to claim 9, the combination of Partovi , Cheng and Davis teaches all the limitations of claim 7, but not the first power transmission coil is arranged so that a coil plane of the first transmission coil thereof lies in a first plane; and the second power transmission coil is arranged so that a coil plane of the second power transmission coil thereof lies in a second plane that forms an angle ϕ (0°<ϕ<180°) with respect to the first plane.
However, Davison  teaches the first power transmission coil is arranged so that a coil plane of the first transmission coil thereof lies in a first plane; and the second power transmission coil is arranged so that a coil plane of the second power transmission coil thereof lies in a second plane that forms an angle ϕ (0°<ϕ<180°) with respect to the first plane ( see any coil of 220 in Fig. 2A, any two adjacent 220s lie outsides the others and the plane of the two adjacent 220s forms an angle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 7, to configure the first power transmission coil to be arranged so that a coil plane of the first transmission coil thereof lies in a first plane; and configure the second power transmission coil is arranged so that a coil .
Response to Argument
7. Applicant’s arguments with respect to claim(s) 1, 4, 7  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Su(US20170117083) teaches about adjacent winding has a common current.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PINPING SUN/Primary Examiner, Art Unit 2836